Fourth Court of Appeals
                                     San Antonio, Texas
                                           JUDGMENT
                                         No. 04-17-00729-CR

                                     Osborne Joseph HARVEY,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CR11668
                        Honorable Raymond Angelini, Judge Presiding 1

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, this appeal is DISMISSED.

        SIGNED January 10, 2018.


                                                    _________________________________
                                                    Marialyn Barnard, Justice




1
 The Honorable Joey Contreras is the judge of the 187th District Court, Bexar County, Texas. The Honorable
Raymond Angelini, retired, was sitting by assignment.